—In an action to recover damages for personal injuries, the plaintiff appeals from so much of (1) an order of the Supreme Court, Kings County (Spodek, J.), dated October 10, 2000, as denied that branch of her motion which was to extend her time to serve a summons and complaint upon the defendant Brooklyn Hospital Center pursuant to CPLR 306-b and granted the cross motion of the defendant Brooklyn Hospital Center pursuant to CPLR 306-b to dismiss the action insofar as asserted against it, and (2) an order of the same court dated June 28, 2001, as denied that branch of her motion which was for leave to renew.
Ordered that the orders are affirmed insofar as appealed from, with costs.
Under the circumstances of this case, the Supreme Court properly denied the plaintiff’s motions and granted the respondent’s cross motion. Florio, J. P., Smith, McGinity and Crane, JJ., concur.